Oliver, Chief Judge:
These two appeals for reappraisement are before me for decision on a written stipulation, reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for tbe plaintiffs and tbe Assistant Attorney General for tbe United States concerning tbe merchandise referred to in tbe attached Schedule A, as follows:
1. Said merchandise consists of binoculars and leather carrying cases which, in John P. Herber & Co., Inc. v. United States, C.D. 1519, this Court held to be subject to appraisement separately according to tbe value of each class of article.
2. At tbe time of exportation of such merchandise to tbe United States, tbe price at which such or similar merchandise was freely offered for sale to all purchasers, in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade for exportation to the United States, is the unit price as shown in th.e attached Schedule A, in U,S. currency, cases and packing as shown in said Schedule A, the foreign value of such or similar merchandise being no higher.
3. The above appeals for reappraisement are abandoned as to all entries and merchandise not listed in the attached Schedule A, and the said appeals for reappraisement may be deemed to he submitted for decision upon this stipulation.
Oil the agreed facts, I hold that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value therefor is the unit price (in United States currency) as shown in schedule “A,” hereto attached and made a part hereof, cases and packing, as shown in said schedule “A.”
As to all other merchandise, except that hereinabove identified, the appeals for reappraisement are dismissed.
Judgment will be rendered accordingly.